354 F.2d 1006
Isaac McCONNICO, Appellant,v.UNITED STATES of America, Appellee.
No. 22854.
United States Court of Appeals Fifth Circuit.
Jan. 24, 1966.

Appeal from the United States District Court for the Northern District of Florida; George Harrold Carswell, Judge.
Isaac McConnico, pro se.
Clinton Ashmore, U.S. Atty., Tallahassee, Fla., C. W. Eggart, Jr., Asst. U.S. Atty., Pensacola, Fal., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, District Judge.
PER CURIAM:


1
The judgment is affirmed, see McCaffrey v. United states, 5 Cir., 328 F.2d 606.